19-35795-cgm        Doc 12       Filed 05/28/19      Entered 05/28/19 16:16:25            Main Document
                                                    Pg 1 of 3


CORBALLY, GARTLAND and RAPPLEYEA, LLP                                 Return Date and time: June 4, 2019 at
                                                                      11:00 AM
Attorneys for Rhinebeck Bank                                          Hearing Date: June 4, 2019 at 11:00
35 Market Street                                                      A.M.
Poughkeepsie, New York 12601
(845) 454-1110
Patrick T. Gartland, Esq. (PG0688)
Brooke D. Youngwirth (BY1210)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
In Re:                                                                    Case No. 19-35795(cgm)

                                                                             Chapter 11
G&D Leasing, Inc.,

                                             Debtor.
----------------------------------------------------------------------X

                         REQUEST FOR EXPEDITED CONSIDERATION

   ORDER TO SHOW CAUSE OF RHINEBECK BANK IN SUPPORT OF AN ORDER
  FOR AN EXPEDITED HEARING TO TERMINATE THE AUTOMATIC STAY, FOR
                 SANCTIONS AND RESTRAINING ORDER

        PLEASE TAKE NOTICE, upon the reading and filing of the annexed Motion of

RHINEBECK BANK to Terminate the Automatic Stay of, supporting Memorandum of Law, and

supporting Attorney Declaration of Patrick T. Gartland, Esq., affirmed on May 21, 2019, with

exhibits, as well as the Attorney Declaration of Brooke D. Youngwirth, Esq., affirmed on May

21, 2019 in support of an expedited hearing, and all the pleadings and exhibits hereto had herein,

        IT IS HEREBY ORDERED that Debtor, G& D Leasing, Inc. (“Debtor”), prior Debtor,

119 Main Street, LLC (“Prior Debtor”), and their respective Managing Members, Mr. Dino

Toscani and Ms. Georgina Tufano, or their attorneys, show cause before the Honorable Cecelia

G. Morris, in her courtroom located at the United States Bankruptcy Court for the Southern

District of New York, 355 Main Street, Poughkeepsie, NY 12601 on June 4, 2019 at 11:00

A.M, or as soon as counsel may be heard as to why an Order should not be entered granting

                                                        1
19-35795-cgm     Doc 12     Filed 05/28/19     Entered 05/28/19 16:16:25          Main Document
                                              Pg 2 of 3


Rhinebeck Bank’s application for an expedited hearing to be held on June 4, 2019 at 11:00

A.M. in support of its Motion for an Order:

               (1) Clarifying that this Court’s existing November 6, 2018 Order (“Prior Order”)

       granted Rhinebeck Bank relief from the automatic stay with respect to the real property

       commonly known as 115-121 Main Street, New Paltz, New York and all personal

       property subject to the Mortgage (collectively, the “Property”) and is still in effect;

               (2) Lifting the automatic stay imposed on April 10, 2019, if this Court determines

       the Existing Order is no longer in effect

               (3) Restraining Debtor, G & D Leasing, LLC, First Debtor, 119 Main Street,

       LLC, and their respective Managing Members, Mr. Toscani and Ms. Tufano, their

       affiliates and assigns, from further bankruptcy filings and/or requesting further stays of

       the foreclosure sale in the Ulster County Supreme Court action, Index Number 2016-

       1296 in U.S District Bankruptcy Court, and from further transferring the Property,

               (4) Sanctioning Debtor, First Debtor, and their respective Managing Members,

       Mr. Toscani and Ms. Tufano, for acting in bad faith and attempting to mislead the Court,

       including, without limitation, by filing the present case, and

               (5) granting such other relief as the Court deems proper.

       IT IS FURTHER HEREBY ORDERED that answering affidavits and papers, if any

are required to be served upon Rhinebeck Bank’s attorneys and filed on or before May 31, 2019

and reply papers, if any shall be served and filed on or before the return date of this motion. NO

APPEARANCES ON THE RETURN DATE AND SUBMISSION OF PAPERS ONLY.

       ORDERED that service of a signed copy of this order, and the papers upon which it is

granted by sending same overnight mail on or before May 29, 2019:



                                                   2
19-35795-cgm   Doc 12      Filed 05/28/19    Entered 05/28/19 16:16:25      Main Document
                                            Pg 3 of 3


      A. upon Debtor, G & D Leasing, LLC, at its address: 117 Main Street, Suite 6, New

         Paltz, New York 12561;

      B. upon Prior Debtor, 119 Main Street, LLC, at its last known address: 117 Main Street,

         Suite 6, New Paltz, NY 12561;

      C. upon Mr. Dino Toscani at 117 Main Street, Suite 6, New Paltz, NY 12561 shall be

         deemed sufficient service;

      D. upon Ms. Georgina Toscani at her last known address of 54 N. Ohioville Road, New

         Paltz, New York 12561 and via e-mail at gmctufano59@gmail.com, shall be deemed

         sufficient service.

                                            ENTER:




                                                          /s/ Cecelia G. Morris
                                                          _______________________
Dated: May 28, 2019
                                                          Hon. Cecelia G. Morris
      Poughkeepsie, New York
                                                          Chief U.S. Bankruptcy Judge
                                              3
